DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 9 recites the limitation "the first electrodes, the second electrodes, and the dielectrics" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Office Action, the limitation has been interpreted as "the plurality of first electrodes, the plurality of second electrodes, and the plurality of dielectrics" as there is antecedent basis.
5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12 recites the limitation "the first electrode, the second electrode, and the dielectric" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Office Action, the limitation has been interpreted as "a first electrode, a  second electrode, and a dielectric".
7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 14 recites the limitation "the first electrode and the second electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the predetermined first electrode and the predetermined second electrode" as there is antecedent basis.
9.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 15 recites the limitation "disposed between the first electrode and the dielectric" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action the limitation has been interpreted as "disposed between a first electrode and a dielectric".
11.	Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
12.	Claim 16 recites the limitation "between the first electrode and the second electrode based on a change in an area of a contact region between the conductive elastic body and the dielectric," in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Office Action, the limitation has been interpreted as "between a first electrode and a second electrode based on a change in an area of a contact region between the conductive elastic body and a dielectric,".
13.	Claim 17 is rejected as depending from claim 16.
14.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Claim 18 recites the limitation "the second electrode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a second electrode"
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claim(s) 1, 2,  and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundstrom (US 2015/0104683) as cited in IDS dated 7/21/20.
Regarding claim 1, Lundstrom discloses  a secondary battery (battery  pack 1, Fig. 1, [0001]) comprising: one or more battery cells (battery cell 2, Fig. 3, [0049]); a case for housing the battery cells ([0073]); and a heater provided between a battery cell in contact with the case and the case and/or between two battery cells adjacent to each other among the battery cells (flexible circuit carrying sheet 3 comprising pressure sensor and heating member, Fig. 3, [0053]-[0054]), wherein the heater serves as a pressure sensitive sensor that detects a pressure distribution between the battery cell in contact with the case and the case and/or between the two battery cells adjacent to each other ([0054], [0026], [0067]).
Regarding claim 2, Lundstrom discloses all of the claim limitations as set forth above. Lundstrom further discloses the heater has a sheet shape, and the heater is in surface contact with the battery cell in contact with the case and the case between the battery cell and the case, and/or is in surface contact with the two battery cells adjacent to each other between the two battery cells (Fig. 3).
Regarding claim 4, Lundstrom discloses all of the claim limitations as set forth above. Lundstrom further discloses further comprising: a measurement unit for measuring the pressure distribution of the heater([0058]); a power supply unit for supplying a power to the heater([0027]); and an output control unit for controlling a power output from the battery cells([0061]).
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 2015/0104683) as cited in IDS dated 7/21/20 as applied to claim 1 above, in view of Unno (US 2019/0348721).

	Unno teaches a method of charging and discharging a secondary battery, a method of detecting deterioration in a secondary battery, a method of detecting charging abnormality of a secondary battery, and a charge and discharge control device([0002]).  Unno teaches examples of the sensor which is used in the method of charging and discharging a secondary battery, the method of detecting deterioration in a secondary battery, and the method of detecting charging abnormality of a secondary battery, and the charge and discharge control device include a pressure-sensitive conductivity conversion type pressure sensor, a capacitance type pressure sensor, a piezoelectric type pressure sensor, and the like ([0056]).
	It would have been obvious to one of ordinary skill in the art to use as the pressure sensitive sensor of Lundstrom, the pressure sensitive sensor is based on a capacitance type as taught by Unno as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Allowable Subject Matter
22.	Claim 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the measurement unit further includes a determination unit, and the determination unit performs determination of a high rate deterioration or an electrolyte deterioration based on the pressure distribution of the heater, a temperature

	In the instant invention, the battery cell determined to have undergone high rate deterioration is identified based on the pressure distribution and the like measured by the measurement unit 4 (US 2020/0350535, [0096], Fig. 1). By supplying the power only to the predetermined heater in contact with the battery cell identified, only the predetermined battery cell can be selectively heated without heating the entire secondary battery, and thus the heating efficiency is more sufficiently excellent([0096]). Hence, the activation of battery cells is more efficiently achieved, and as a result, the output voltage of battery cells can be more sufficiently increased)[0096]). Moreover, the site at which high rate deterioration is not required to be suppressed is hardly heated and thus hardly becomes a cause of a new failure([0096]). 
	Lundstrom does not disclose, teach or render obvious the noted claim limitation.
23. 	Claims 6 & 7 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
24.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the heater includes: a plurality of first electrodes that extend in a first direction and exhibit elasticity; a plurality of second electrodes extending in a second direction intersecting the first direction; and a plurality of dielectrics provided on surfaces of the plurality of second electrodes, wherein the measurement unit measures the 
In the instant invention, as illustrated in FIG. 4B, when the pressing force is applied to the heater 30A, the area (hereinafter, simply referred to as the “area of contact region” in some cases) of the contact region between the first electrode 31A and the dielectric 33A expands based on the elasticity of the first electrode 31A([0116]). As a result, the capacitance C [pF] between the first electrode 31A and the second electrode 32A changes([0116]). 
Lundstrom does not disclose, teach or render obvious the noted claim limitation.
25.	 Claims 9 & 10 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claim 9 is overcome.
26.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the heater includes: a plurality of first electrodes extending in a first direction; a plurality of second electrodes extending in a second direction intersecting the first direction; and a plurality of dielectrics provided on surfaces of the plurality of second electrodes, wherein the heater further includes a conductive heating element and a conductive elastic body at each of a plurality of facing portions at which the plurality of first electrodes and the plurality of second electrodes intersect each other, and the measurement unit measures the pressure distribution by measuring a capacitance between one of the plurality of first electrodes and one of the plurality of second electrodes.

Lundstrom does not disclose, teach or render obvious the noted claim limitation.
27.	 Claims 12-18 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claims 12, and 14-18 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724